DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation “the source/drain region” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US Pub. 2012/0161132; hereinafter “Yamazaki-132”).
Yamazaki-132 discloses [Re claim 28] an integrated device comprising: a transistor 160 (371a) (page 3, paragraph 58; page 16, paragraph 262) defined in a plane (see fig. 1A) and comprising a source/drain region (side portions of an oxide semiconductor layer 144a; a middle portion of the oxide semiconductor layer 144a is a channel region, and side portions of the oxide semiconductor layer 144a underneath a source/drain electrodes 142a, 142b are source/drain regions; for example, in fig. 8D, a channel region is sandwiched between impurity regions 144c, 144d; page 13, paragraph 220; and the impurity regions 144c, 144d serve as source/drain regions; page 13, paragraph 223); and a capacitor 164 (372a) (page 3, paragraph 58; page 16, paragraph 262) defined in the same plane as the transistor 160 (see fig. 1A) and comprising an electrode plate142b (page 3, paragraph 61) separate from, and immediately adjacent, the source/drain region of the transistor 160 (a second electrode 142b of the capacitor 164 is separated from the source/drain region, and immediately contacting the source/drain region; see fig. 1A).
Yamazaki-132 discloses [Re claim 29] wherein the capacitor 372a and the transistor 371a are entirely contained within one device level (see fig. 11), the device level between a pair of insulative levels (340a, 340b) (a stacked structure; page 15, paragraph 260; see fig. 11).
Yamazaki-132 discloses [Re claim 30] wherein the electrode plate 142b of the capacitor 164 comprises a material (a metal material; page 6, paragraph 100; page 9, paragraphs 152 and 153)  different from a material (an oxide semiconductor; page 7, paragraphs 110 and 111) of the source/drain region (side portions of an oxide semiconductor layer 144a) of the transistor 160.
Yamazaki-132 discloses [Re claim 31] wherein the transistor 160 comprises a single planar gate 148a (page 3, paragraph 60) below the source/drain region (side portions of an oxide semiconductor layer 144a) (see fig. 1A).
Yamazaki-132 discloses [Re claim 35] wherein the electrode plate 142b of the capacitor 164 is against the source/drain region (side portions of an oxide semiconductor layer 144a) of the transistor 160 (see fig. 1A).
Yamazaki-132 discloses [Re claim 36] further comprising a stack of device levels and insulative levels (340a, 240b) (see fig. 11) which alternate with one another along a vertical direction (see fig. 11), the capacitor 372a and transistor 371a contained entirely in one of the device levels (see fig. 11).

In other embodiment of Yamazaki-132 discloses [Re claim 28] an integrated device comprising: a transistor 162 (page 5, paragraph 81) defined in a plane (see fig. 1B) and comprising a source/drain region (side portions of an oxide semiconductor layer 144a; a middle portion of the oxide semiconductor layer 144a is a channel region, and side portions of the oxide semiconductor layer 144a underneath a source/drain electrodes 142a, 142b are source/drain regions; for example, in fig. 8D, a channel region is sandwiched between impurity regions 144c, 144d; page 13, paragraph 220; and the impurity regions 144c, 144d serve as source/drain regions; page 13, paragraph 223); and a capacitor 164 (page 5, paragraph 80) defined in the same plane as the transistor 162 (see fig. 1B) and comprising an electrode plate142b (page 3, paragraph 61; page 5, paragraph 81) separate from, and immediately adjacent, the source/drain region of the transistor 162 (a second electrode 142b of the capacitor 164 is separated from the source/drain region, and immediately contacting the source/drain region; see fig. 1B).
In other embodiment Yamazaki-132 discloses [Re claim 32] wherein the transistor 162 comprises a gate (page 5, paragraph 82), the gate comprises a pair of plates (148a, 152), one of the pair of plates 152 is above the source/drain region (side portions of an oxide semiconductor layer 144a) and the other of the pair of plates 148a is below the source/drain region (side portions of an oxide semiconductor layer 144a) (see fig. 1B).

In another embodiment of Yamazaki-132 discloses [Re claim 28] an integrated device comprising: a transistor 160 (page 12, paragraph 213) defined in a plane (see fig. 8D) and comprising a source/drain region (144c, 144d) (impurity regions 144c, 144d serve as source/drain regions; page 13, paragraph 223); and a capacitor 164 (page 12, paragraph 212) defined in the same plane as the transistor 160 (see fig. 8D) and comprising an electrode plate142b (page 3, paragraph 61; page 12, paragraph 213) separate from, and immediately adjacent, the source/drain region of the transistor 160 (a second electrode 142b of the capacitor 164 is separated from the source/drain region, and immediately contacting the source/drain region; see fig. 8D).
In another embodiment of Yamazaki-132 discloses [Re claim 33] wherein the transistor 160 comprises a single planar gate 148a (page 12, paragraph 213) above the source/drain region (144c, 144d) (see fig. 8D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki-132 in view of Yamazaki (US Pub. 2015/0162451; hereinafter “Yamazaki-451”).
[Re claim 34] Yamazaki-132 fails to disclose explicitly wherein the transistor and the capacitor comprise a combined structure in the same plane that is substantially circular along a horizontal cross-section.
However, Yamazaki-451 discloses a transistor (201, 202) with a rectangle or circle planar shape (page 5, paragraphs 86 and 87; see figs. 1A and 2A).  According to various planar shapes disclosed in Yamazaki-451, the combined structure of the transistor and the capacitor of Yamazaki-132 may also have various planar shapes, including a circular planar shape.
Besides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific planar shape of a combined structure of a transistor and a capacitor, in order to obtain desired electrical characteristics appropriate for an integrated device.
Yamazaki-132 discloses [Re claim 38] an integrated device comprising: a transistor 160 (371a) (page 3, paragraph 58; page 16, paragraph 262) defined in a plane (see fig. 1A); and a capacitor 164 (372a) (page 3, paragraph 58; page 16, paragraph 262) defined in the same plane as the transistor 160 (see fig. 1A).
Yamazaki-132 fails to disclose explicitly the integrated device being substantially circular along a horizontal cross-section through the integrated device.
However, Yamazaki-451 discloses a transistor (201, 202) with a rectangle or circle planar shape (page 5, paragraphs 86 and 87; see figs. 1A and 2A).  According to various planar shapes disclosed in Yamazaki-451, the combined structure of the transistor and the capacitor of Yamazaki-132 may also have various planar shapes, including a circular planar shape.
Besides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific planar shape of a combined structure of a transistor and a capacitor, in order to obtain desired electrical characteristics appropriate for an integrated device.
Yamazaki-132 discloses [Re claim 39] wherein the transistor 160 includes a gate 148a (page 3, paragraph 60) proximate a channel material 144a (an oxide semiconductor material; page 3, paragraph 60), and wherein the gate 148a is either only under a region of the channel material 144a or only over a region of the channel material 144a (see fig. 1A).
Yamazaki-132 discloses [Re claim 40] wherein the capacitor 372a and the transistor 371a are entirely contained within one device level (see fig. 11), the device level between a pair of insulative levels (340a, 340b) (a stacked structure; page 15, paragraph 260; see fig. 11).
Yamazaki-132 discloses [Re claim 41] wherein the electrode plate 142b of the capacitor 164 comprises a material (a metal material; page 6, paragraph 100; page 9, paragraphs 152 and 153)  different from a material (an oxide semiconductor; page 7, paragraphs 110 and 111) of a source/drain region (side portions of an oxide semiconductor layer 144a; see explanation in the rejection of claim 28 above) of the transistor 160.
Yamazaki-132 discloses [Re claim 42] wherein the transistor 160 comprises a single planar gate 148a (page 3, paragraph 60) below a planar source/drain region (side portions of an oxide semiconductor layer 144a; see explanation in the rejection of claim 28 above) (see fig. 1A).
Yamazaki-132 discloses [Re claim 44] wherein the capacitor 164 comprises an electrode plate 142b (page 3, paragraph 61) against a source/drain region (side portions of an oxide semiconductor layer 144a; see explanation in the rejection of claim 28 above) of the transistor 160 (see fig. 1A).
Yamazaki-132 discloses [Re claim 45] further comprising a stack of device levels and insulative levels (340a, 240b) (see fig. 11) which alternate with one another along a vertical direction (see fig. 11), the capacitor 372a and transistor 371a contained entirely in one of the device levels (see fig. 11).
Yamazaki-132 discloses [Re claim 46] wherein the capacitor 164 comprise an electrode plate 142b (page 3, paragraph 61). 
Yamazaki-132 fails to disclose explicitly wherein the electrode plate comprising a semicircular structure.
	Besides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific shape of an electrode plate, in order to obtain desired electrical characteristics appropriate for an integrated device.

In another embodiment of Yamazaki-132 discloses [Re claim 38] an integrated device comprising: a transistor 160 (page 12, paragraph 213) defined in a plane (see fig. 8D); and a capacitor 164 (page 12, paragraph 212) defined in the same plane as the transistor 160 (see fig. 8D).
Yamazaki-132 fails to disclose explicitly the integrated device being substantially circular along a horizontal cross-section through the integrated device.
However, Yamazaki-451 discloses a transistor (201, 202) with a rectangle or circle planar shape (page 5, paragraphs 86 and 87; see figs. 1A and 2A).  According to various planar shapes disclosed in Yamazaki-451, the combined structure of the transistor and the capacitor of Yamazaki-132 may also have various planar shapes, including a circular planar shape.
Besides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific planar shape of a combined structure of a transistor and a capacitor, in order to obtain desired electrical characteristics appropriate for an integrated device.
In another embodiment of Yamazaki-132 discloses [Re claim 43] wherein the transistor 160 comprises a single planar gate 148a (page 12, paragraph 213) above a planar source/drain region (144c, 144d) (see fig. 8D).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki-132.
[Re claim 37] Yamazaki-132 fails to disclose explicitly wherein the electrode plate comprises a semicircular structure.
	Besides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific shape of an electrode plate, in order to obtain desired electrical characteristics appropriate for an integrated device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 11,081,487 (hereinafter “Pat-487”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-487 discloses all the claimed limitations.  See rejection below.
Pat-487 discloses [Re claim 38] an integrated device comprising: a transistor defined in a plane (see claim 1); and a capacitor defined in the same plane as the transistor (see claim 1), the integrated device being substantially circular along a horizontal cross-section through the integrated device (see claim 2).
Pat-487 discloses [Re claim 39] wherein the transistor includes a gate proximate a channel material (see claim 5), and wherein the gate is either only under a region of the channel material or only over a region of the channel material (see claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 25, 2022